Case: 19-11112   Date Filed: 08/21/2020   Page: 1 of 4



                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11112
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:16-cv-00008-GMB

ALBERT DAVIS,

                                              Plaintiff - Appellant,

versus

MONTGOMERY COUNTY COMMISSION, et al.,

                                              Defendants,

MONTGOMERY COUNTY DETENTION FACILITY,
DERRICK CUNNINGHAM,
Sheriff, in his individual and official capacity,
LATASHA CAMPBELL,
AMBER FITTS,
WANDA ROBINSON,

                                              Defendants - Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Alabama
                      ________________________

                             (August 21, 2020)
                 Case: 19-11112       Date Filed: 08/21/2020       Page: 2 of 4



Before WILSON and JILL PRYOR, Circuit Judges, and CORRIGAN,∗ District
Judge.


PER CURIAM:

       This appeal involves an inmate-on-inmate assault that occurred at the Mac

Sim Butler Montgomery County Detention Facility in Montgomery, Alabama.

Albert Davis, a convicted state prisoner, was being housed at the detention facility

for a court appearance when multiple inmates attacked him during the facility’s

two-hour “cool down” period. Davis, proceeding pro se, filed a 42 U.S.C. § 1983

action against the detention facility and various correctional officers for

constitutional violations related to the attack, primarily on an Eighth Amendment

“failure to protect” theory. The parties consented to the exercise of jurisdiction by

a magistrate judge, who granted summary judgment for all defendants.

       On appeal, Davis raises these issues: (1) the district court erred by denying

Davis’s motion to amend; (2) the district court improperly weighed facts, in

violation of the summary judgment standard; (3) the record offers no evidence

supporting summary judgment on Davis’s official capacity claims against

correctional officers Robinson, Campbell, and Fitts; (4) a reasonable jury could

conclude that Campbell and Fitts violated Davis’s Eighth Amendment rights by




∗ Honorable Timothy J. Corrigan, United States District Judge for the Middle District of Florida,
sitting by designation.


                                                2
                Case: 19-11112       Date Filed: 08/21/2020       Page: 3 of 4



failing to protect him; and (5) Campbell and Fitts are not entitled to qualified

immunity because their conduct violated Davis’s clearly established rights. 1 The

Court does not find reversible error on any of these grounds and only briefly

addresses the Eighth Amendment failure to protect claim.

       The assault by inmates on Davis was serious and arguably preventable. If

negligence by correctional officials was actionable under the Eighth Amendment,

Davis might well have a triable case. However, as this Court has recently

reiterated:

              “Not ‘every injury suffered by one prisoner at the hands of
       another . . . translates into a constitutional liability for prison officials
       responsible for the victim’s safety.’” Bowen,[2] 826 F.3d at 1320
       (omission in original) (quoting Farmer,[3] 511 U.S. at 834, 114 S. Ct.
1970). Prison officials are not constitutionally liable for their negligent,
       and even civilly reckless, violations of a prisoner’s Eighth Amendment
       rights. . . . “Rather, a prison official violates the Eighth Amendment in
       this context only when a substantial risk of serious harm, of which the
       official is subjectively aware, exists and the official does not respond
       reasonably to the risk.” Bowen, 826 F.3d at 1320 (quotation omitted).

Mosley v. Zachery, 966 F.3d 1265, 2020 WL 4249433, at *9 (11th Cir. July 24,

2020) (citation omitted).


       We conclude that Davis failed to meet this standard because, viewing the

evidence in the light most favorable to him, no reasonable juror could conclude


1
  This Court appointed counsel to represent Davis on appeal. The briefs filed by appointed
counsel were well done; the Court appreciates counsels’ service.
2
  Bowen v. Warden, Baldwin State Prison, 826 F.3d 1312 (11th Cir. 2016).
3
  Farmer v. Brennan, 511 U.S. 825, 114 S. Ct. 1970, 128 L. Ed. 2d 811 (1994).


                                               3
              Case: 19-11112    Date Filed: 08/21/2020   Page: 4 of 4



that Campbell and Fitts were subjectively aware of a substantial risk of harm. No

evidence in the record showed that Campbell and Fitts, as opposed to other

correctional officials, were aware that Davis had enemies in his cell block. The

magistrate judge did not err in granting summary judgment on Davis’s Eighth

Amendment failure to protect claim.

      AFFIRMED.




                                         4